    Case 4:19-cv-00006-ALM-CAN Document 35 Filed 03/01/19 Page 1 of 1 PageID #: 119




                               United States District Court
                                      EASTERN DISTRICT OF TEXAS
                                          SHERMAN DIVISION

      CRAIG CUNNINGHAM                                §
                                                      § Civil Action No. 4:19-CV-006
      v.                                              § (Judge Mazzant/Judge Nowak)
                                                      §
      LIFESTYLES DEVELOPMENT, LLC, ET                 §
      AL.
                         ORDER OF PARTIAL DISMISSAL

            Came on to be considered this day Plaintiff Craig Cunningham’s (“Plaintiff”) “Motion to

     Dismiss without Prejudice” (“Motion”) (Dkt. #27). After considering the Motion, it is hereby

            ORDERED, ADJUDGED AND DECREED that the entirety of Plaintiff’s claims against

.    Defendants Florida Vacation Villas Club, Inc., Robert Verkaik, and Bridget Pasquarello are hereby

     dismissed without prejudice. Plaintiff’s claims against Lifestyles Development, LLC, RCI, LLC,

     and David Perme remain.

            IT IS SO ORDERED.

           SIGNED this 1st day of March, 2019.




                                         ___________________________________
                                         AMOS L. MAZZANT
                                         UNITED STATES DISTRICT JUDGE
